         Case 1:20-cv-06555-MKV Document 39 Filed 12/11/20 Page 1 of 1



                                                                    USDC SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
 RUIZHENG AN,
                                                                    DATE FILED: 12/11/2020
                            Plaintiff,

                     -against-
                                                                 1:20-cv-6555 (MKV)

                                                               ORDER OF DISMISSAL
  GTV MEDIA GROUP INC., SARACA
  MEDIA GROUP, INC., and WENGUI
  GUO,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that all parties have

reached a settlement in principle [ECF #38]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

February 1, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                      _________________________________
Date: December 11, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
